Case: 15-10352   Date Filed: 08/27/2015   Page: 1 of 4


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10352
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-20598-MGC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

BRAULIO DOMINGO MARTINEZ CASTILLO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 27, 2015)

Before TJOFLAT, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 15-10352     Date Filed: 08/27/2015    Page: 2 of 4


      Braulio Martinez Castillo appeals his 42-month sentence, imposed after he

pleaded guilty to making a false statement in an application for a United States

passport, 18 U.S.C. § 1542, aggravated identity theft, id. § 1028A(a)(1), and illegal

reentry after deportation, 8 U.S.C. § 1326(a), (b)(2). Castillo argues his sentence

was substantively unreasonable because it was greater than necessary to comply

with the sentencing goals in 18 U.S.C. § 3553(a). He says the district court should

have varied downward because he purchased an identity from a willing seller,

which he says was not “aggravated identity theft in the traditional sense.”

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). Castillo has the burden

of establishing that his sentence is unreasonable in light of the record and the

§ 3553(a) factors. See United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010). In reviewing a sentencing decision, we first ensure that the district court

committed no procedural error, which includes properly calculating the guideline

range and adequately explaining the chosen sentence. Gall, 552 U.S. at 51, 128 S.

Ct. at 597. We then consider substantive reasonableness. Id.

      The district court must impose a sentence that is “sufficient, but not greater

than necessary to comply with the purposes” listed in § 3553(a)(2), including the

need to reflect the seriousness of the offense, deter criminal conduct, and protect

the public from the defendant. In imposing a particular sentence, the court must


                                          2
              Case: 15-10352     Date Filed: 08/27/2015    Page: 3 of 4


also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guidelines range, pertinent policy statements, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. § 3553(a)(1),

(3)–(7). The weight given to any specific factor is committed to the sound

discretion of the district court. United States v. Dougherty, 754 F.3d 1353, 1361

(11th Cir. 2014). However, “[a] district court abuses its discretion when it (1) fails

to consider relevant factors that were due significant weight, (2) gives significant

weight to an improper or irrelevant factor, or (3) commits a clear error of judgment

in considering the proper factors.” United States v. Irey, 612 F.3d 1160, 1189

(11th Cir. 2010) (en banc) (quotation omitted).

      Castillo’s sentence is reasonable. He does not argue that the district court

committed any procedural error. And although Castillo argues that his sentence

was substantively unreasonable because it was greater than necessary to comply

with the statutory goals of sentencing, we cannot agree. The district court noted

that while Castillo might not have stolen an identity, he bought an identity that was

not his own and used it to avoid the law and commit criminal conduct. The court

reasonably believed that it would be improper to vary downward from the

guidelines range based on those facts. Because the weight given to any of the




                                          3
              Case: 15-10352     Date Filed: 08/27/2015    Page: 4 of 4


sentencing factors is within the discretion of the sentencing court, we cannot say

that the court abused its discretion in reaching this within-guidelines sentence.

      AFFIRMED.




                                          4